      Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 1 of 30 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Ann Marie Strohm, on behalf of herself and
 all others similarly situated,                    Case No.


                                  Plaintiff,
                                                       CLASS ACTION COMPLAINT
 v.
                                                         JURY TRIAL DEMANDED
 THE KROGER COMPANY,


                                  Defendant.



        Plaintiff Ann Marie Strohm (“Plaintiff”), by and through her attorneys, upon personal

knowledge as to herself and her own acts and experiences, and upon information and belief as to

all other matters, alleges as follows:

                                   NATURE OF THE ACTION

        1.     Plaintiff brings this Class Action Complaint (“Complaint”) against Defendant The

Kroger Company (“Kroger” or “Defendant”), individually and on behalf of all others similarly

situated based on Defendant’s failure to properly safeguard Kroger’s employees’ sensitive human

resources records, as well as Kroger’s customers’ personally identifiable information (“PII”),

including current and former customer’s full names, residential addresses, dates of birth, phone

numbers, social security numbers, and its customers’ protected health information (“PHI”),

including insurance information, prescription information, prescribing doctor, medication names

and dates, medical history, medical diagnoses, medical treatment information, and/or clinical

history.




                                               1
    Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 2 of 30 PAGEID #: 2




          2.   Kroger is one of the largest supermarket retailers in the United States,

headquartered in Cincinnati, Ohio with over 400,000 current employees and over 2,700 locations.

It also operates several subsidiary chains including Bakers, City Market, Dillons, Food Co., Food

4 Less, Fred Meyer, Fred Meyers Jewelers, Fry’s, Gerbes, Harris Teeter, Home Chef, JayC, King

Soopers, The Little Clinic, Mariano’s, Metro Market, Owen’s, Pay Less, Pick ‘n Save, QFC,

Ralphs, Roundy’s, Ruler Foods, Smith’s, and Vitacost. Kroger operates over 2,200 pharmacy

locations and an additional roughly 225 Little Clinic locations in the United States making Kroger

one of the largest pharmacies in the United States. Furthermore, Kroger provides personal finance

and money services to customers and employees throughout the United States.

          3.   According to Kroger, it was informed on January 23, 2021, that certain of its

customers’ and employees PII and PHI was disclosed through a data breach involving Kroger’s

third-party vendor, Accellion. Kroger entrusted its employees’ and customers’ PII to Accellion for

the purposes of transferring certain of Kroger’s files and data, including the PII at issue in this

matter.

          4.   Kroger was aware and had full knowledge that Accellion’s data security on the

platform Kroger used was lax. In fact, prior to the breach, Accellion encouraged Kroger to move

to a newer and more secure transfer platform.

          5.   On February 19, 2021, Kroger mailed data breach notices to those customers and

Kroger employees whose PII was accessed by unauthorized third parties. Kroger’s February 19,

2021 letter claimed that “No grocery store data was impacted.”

          6.   On March 11, 2021, Kroger mailed a second data breach notice to customers and

Kroger employees whose PII was accessed by unauthorized third parties. The March 11, 2021

letter appears to have been sent to a larger group of people than the originally February 19, 2021




                                                2
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 3 of 30 PAGEID #: 3




letter. Furthermore, the March 11, 2021 letter noticeably did not include the statement that “No

grocery store data was impacted.”

       7.      Kroger did not adequately safeguard Plaintiff’s data, and now she and apparently

many other patients, current and former employees, and customers are the victims of a significant

data breach that will negatively affect them for the rest of their lives.

       8.      Kroger is responsible for allowing this data breach through its failure to implement

and maintain reasonable safeguards and its failure to comply with industry-standard data security

practices.

       9.      Despite its role in managing so much sensitive and personal information, Kroger

failed to utilize a competent third-party data transfer company when handling and/or transferring

Kroger’s customers’ and current or former employees’ PII, and Kroger chose to use an outdated

and unsecure transfer platform.

       10.     Kroger had numerous statutory, regulatory, contractual, and common law

obligations, including those based on its affirmative representations to Plaintiff and Class

Members, to keep their PII, including PHI, confidential, safe, secure, and protected from

unauthorized disclosure or access.

       11.     Plaintiff and those similarly situated rely upon Kroger to maintain the security and

privacy of the PII and PHI entrusted to it; when providing their PII and/or PHI, they reasonably

expected and understood that Kroger would comply with its obligations to keep the information

secure and safe from unauthorized access.

       12.     In this day and age of regular and consistent data security attacks and data breaches,

in particular in the healthcare industry and retail services, Kroger’s data security breach is

particularly egregious.




                                                   3
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 4 of 30 PAGEID #: 4




       13.     As a result of Kroger’s failures, Plaintiff and the Class Members are at a significant

risk of identity theft, financial fraud, and/or other identity-theft or fraud, imminently and for years

to come.

       14.     Just as their PII and/or PHI was stolen because of its inherent value in the black

market, now the inherent value of Plaintiff’s and the Class Members’ PII and PHI in the legitimate

market is significantly and materially decreased.

       15.     On information and belief, as a result of this massive data breach, at least hundreds

of thousands of Kroger’s customers and/or current and former employees nationwide have suffered

exposure of PII and PHI entrusted to Kroger.

       16.     In addition, based on Defendant’s actions, Plaintiff and the proposed Class have

received services that were and are inferior to those for which they have contracted, and have not

been provided the protection and security Kroger promised when Plaintiff and the proposed Class

entrusted Kroger with their PII and PHI.

       17.     Plaintiff and members of the proposed Class have suffered actual and imminent

injuries as a direct result of the data breach. The injuries suffered by Plaintiff and the proposed

Class as a direct result of the data breach include: (a) theft of their personal data; (b) costs

associated with the detection and prevention of identity theft; (c) costs associated with time spent

and the loss of productivity from taking time to address and attempt to ameliorate, mitigate and

deal with the consequences of the data breach and the stress, nuisance and annoyance of dealing

with all issues resulting from the data breach; (d) the imminent injury arising from potential fraud

and identity theft posed by their personal data being placed in the hands of the ill-intentioned

hackers and/or criminals; (e) damages to and diminution in value of their personal data entrusted

to Kroger and with the mutual understanding that Kroger would safeguard Plaintiff’s and Class




                                                  4
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 5 of 30 PAGEID #: 5




Members’ personal data against theft and not allow access and misuse of their personal data by

others; (f) the reasonable value of the PII entrusted to Kroger; and (g) the continued risk to their

personal data, which remains in the possession of Kroger and which is subject to further breaches

so long as Kroger fails to undertake appropriate and adequate measures to protect Plaintiff’s and

Class Members’ personal data in its possession.

       18.     Plaintiff seeks to remedy these harms, and prevent their future occurrence, on

behalf of herself and all similarly situated persons whose personal data was compromised and

stolen as a result of the data breach.

       19.     Accordingly, Plaintiff, on behalf of herself and other members of the Class, asserts

claims for breach of implied contract, negligence, negligent entrustment, bailment, and unjust

enrichment, and seeks injunctive relief, declaratory relief, monetary damages, and all other relief

as authorized in equity or by law.

                                         THE PARTIES

Plaintiff Ann Marie Strohm

       20.     Plaintiff Ann Marie Strohm is a natural person and a resident of Kuna, Idaho. She

works at a Fred Meyer store, which is owned by Kroger. In February 2021, Plaintiff received a

letter from Kroger dated February 19, 2021 notifying her that her PII had been accessed during

Kroger’s data breach. In March 2021, she received a second letter from Kroger dated March 11,

2021 notifying her that her PII had been accessed during Kroger’s data breach.

       21.     Plaintiff entrusted her PII and other confidential information such as contact

information, financial information and/or Social Security number to Kroger with the reasonable

expectation and understanding that Kroger would take, at a minimum, industry-standard

precautions to protect, maintain, and safeguard that information from unauthorized users or




                                                  5
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 6 of 30 PAGEID #: 6




disclosure, and would timely notify her of any data security incidents related to her. Plaintiff would

not have used Kroger’s services had she known that Kroger would not take reasonable steps to

safeguard her sensitive PII.

       22.     The letters Plaintiff received dated February 19, 2021 and March 11, 2021,

informed her that the PII compromised in the breach included full names, email addresses, and

other “contact information” presumably including phone numbers, home address, dates of birth,

and also could include salary information.

       23.     The letters offered to provide her with a limited two-year subscription to the credit

monitoring service, Experian. However, this purported remedy is insufficient because it does not

prevent or compensate for fraud, but rather monitors for it. Furthermore, the two-year subscription

is insufficient as the data included in the breach is permanently compromised. Thus, following the

expiration of the two-year subscription, Plaintiff will be forced to pay out of pocket for credit

monitoring, which will be necessary the rest of her life.

       24.     Since learning about the breach, Plaintiff has suffered and continues to suffer

emotional anguish and distress, including but not limited to fear and anxiety related to the breach

of her sensitive personal, financial, and health information.

       25.     In March 2021, Plaintiff received a letter dated March 5, 2021 from the Idaho

Department of Labor notifying her that she had “recently filed for unemployment insurance

benefits.” But, Plaintiff did not file for unemployment insurance benefits meaning that someone

else submitted a claim on her behalf without her authorization.

Defendant Kroger

       26.     Kroger is a corporation incorporated under the laws of Ohio with its principal place

of business in Cincinnati, Ohio.




                                                  6
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 7 of 30 PAGEID #: 7




         27.      Kroger provides medical services through The Little Clinic, which has more than

220 locations throughout the states of Arizona, Colorado, Georgia, Indiana, Kansas, Kentucky,

Ohio, Tennessee, and Virginia.

         28.      The website for The Little Clinic states that it “respects the privacy…of all

people….”1

         29.      The Little Clinic Bill of Rights and Responsibilities states that patients have the

right to “be treated…in a manner that protects privacy and confidentiality of personal

information;”2

         30.      The Little Clinic requires that patients provide the following documents: copy of

insurance card; proof of ID; and valid form of payment.3 It also requires that patients provide

“accurate and complete information about present complaints, past illnesses, hospitalizations,

medications, and other matters related to [their] health;”4

         31.      Kroger also provides prescription drug services through Kroger Pharmacies, of

which there are over 2,200 locations nationwide.

         32.      Kroger requires its customers to provide contact information (such as name, email,

and residential address), and financial information (such as Health Services Account or other credit

card account information). As part and parcel of providing and/or accepting insurance, customers

must also provide their sensitive health information and other personal information (such as dates

of birth and Social Security numbers, that Kroger requests).

         33.      Kroger creates electronic health records of its customers by gathering medical

information from them. This information comes from the customers and from other individuals or


1
  https://www.thelittleclinic.com/about-us, last accessed 3/28/2021.
2
  https://www.thelittleclinic.com/topic/patient-bill-of-rights-and-responsibilities, last accessed 3/28/2021.
3
  https://www.thelittleclinic.com/services, last accessed 3/28/2021.
4
  Id.


                                                           7
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 8 of 30 PAGEID #: 8




organizations, such as physicians and/or insurance plans.

        34.      Kroger also provides money services to its customers, such as money orders, check

cashing, bill pay, Coinstar, and the ability to send money.5

        35.      Kroger entrusted Accellion, Inc. to hold and possess Kroger’s customers’ and/or

employees’ personal data. Accellion is a software company that purports to offer secure file-

transfer to its customers. Accellion boasts the security of its “firewall” products that are intended

to prevent data breaches: “When employees click the Accellion button, they know it’s the safe,

secure way to share sensitive information with the outside world.”6

        36.      Accellion offers a file-transfer product called “FTA.” This self-described “legacy”

product is 20 years old7 and incapable of preventing modern data security threats.

        37.      Starting April 30, 2021, Accellion will no longer offer its FTA product.8

        38.      For years, Accellion has urged that its customers (such as Kroger) migrate to its

newer, more secure product “Kiteworks,” which was launched roughly four years ago, yet even

though advised to update its security by its own experts Kroger still failed to maintain adequate

security.9

                                       JURISDICTION & VENUE

        39.      This Court has original jurisdiction under the Class Action Fairness Act (“CAFA”),

28 U.S.C. § 1332(d)(2), because this is a Class action involving more than 100 putative Class

Members and the amount in controversy exceeds $5,000,000, exclusive of interest and costs.




5
  https://www.kroger.com/d/money-services, last accessed 3/28/2021.
6
  https://www.accellion.com/company/
7
  https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta-security-incident/
8
  https://www.accellion.com/sites/default/files/resources/fta-eol.pdf
9
  https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta-security-incident/;
https://www.accellion.com/sites/default/files/resources/fta-eol.pdf



                                                        8
    Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 9 of 30 PAGEID #: 9




Plaintiff and Kroger are citizens of different states and many members of the putative class are

citizens of different states thereby satisfying CAFA’s minimal diversity requirement.

       40.     This Court has general personal jurisdiction over Kroger because Kroger’s

principal place of business is in Cincinnati, Ohio.

       41.     Venue is proper in this District under 28 U.S.C. §§ 1391(a)(2), 1391(b)(2), and

1391(c)(2) as a substantial part of the events giving rise to the claims emanated from activities

within this District, and Defendant conducts substantial business in this District.

                                  FACTUAL ALLEGATIONS

       42.     Kroger used Accellion’s outdated legacy File Transfer Appliance (“FTA”) to

transfer the PII (including PHI) of its current and former employees and Health and Money

Services customers.

       43.     Accellion’s legacy FTA software relied on CentOS 6 to function.

       44.     In late 2019, CentOS announced it would no longer support CentOS 6 after

November 30, 2020.

       45.     Upon information and belief, the fact that it was no longer supported by CentOS

meant that the FTA software would no longer receive expected vulnerability testing and patching.

       46.     On December 25, 2020, Accellion suffered a massive data breach which exposed

the sensitive PII of millions of individuals—including Kroger’s employees and customers.

       47.     The breach occurred after hackers exploited a vulnerability in Accellion’s legacy

FTA software through traditional SQL injection methodology.

       48.     As with all pharmacies and healthcare providers, use of Kroger’s health and

pharmacy services requires disclosure of PII and PHI to Kroger by all of its health and pharmacy

customers.




                                                 9
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 10 of 30 PAGEID #: 10




       49.     Similarly, as an employer, Kroger required its employees to provide much of the

same sensitive PII as its customers.

       50.     Kroger is fully aware of how sensitive the PII and PHI it stores and maintains is. It

is also aware of how much PII and PHI it collects, uses, and maintains from each Plaintiff or Class

Member.

       51.     By requiring the production of, collecting, obtaining, using, and deriving benefits

from Plaintiff’s and the Class Members’ PII and PHI, Kroger assumed certain legal and equitable

duties and knew or should have known that it was responsible for the diligent protection of the PII

and PHI it collected, stored, and shared with Accellion.

Kroger Knew it Was and Continues to be a Prime Target for Cyberattacks

       52.     Kroger knew it was an ideal target for hackers and those with nefarious purposes

related to consumer, employee, and patient data. They processed and saved multiple types and

many levels of PII and PHI.

       53.     Yet, Kroger did not follow generally accepted industry standards to protect the

sensitive PII and PHI entrusted to it.

       54.     Kroger processed payment information, in addition to all the information about

prescription medication, healthcare, and any other information that it might demand as a pharmacy

and healthcare provider, such as Social Security number, age, gender, and prior health history. In

doing so, Kroger relied upon outdated software from Accellion to transfer such data without

adequate security measures.

       55.     The use of Money Services by Kroger’s customers and/or employees similarly

required the entrustment of sensitive PII.

       56.     The seriousness with which Defendant should have taken its data security is shown




                                                10
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 11 of 30 PAGEID #: 11




by the number of data breaches perpetrated in the healthcare and retail industries in the last few

years.

         57.   Despite knowledge of the prevalence of healthcare and retail data breaches,

Defendant failed to prioritize its customers and/or employees’ data security by implementing

reasonable data security measures to detect and prevent unauthorized access to the millions of

sensitive data points of its customers and employees.

         58.   As a highly successful publicly traded company with a market capitalization of

roughly $25 billion, Kroger had the resources to invest in the necessary data security and protection

measures, as it was told to do. Yet, it did not—instead, consciously disregarding the known risks

and continuing to use Accellion’s outdated legacy technology.

         59.   Defendant failed to undertake adequate analyses and testing of its own systems,

adequate personnel training, and other data security measures to avoid the failures presented to

Kroger’s customers and employees for the first time in late February of 2021, but which occurred

in December of 2020.

         60.   Despite its awareness, Defendant did not take the necessary and required minimal

steps to secure Plaintiff’s PII and the Class Members’ PII and PHI. As a result, hackers breached

and stole important PII and PHI from at least hundreds of thousands of Kroger’s customers and/or

employees.

Kroger Provided Misleading Information to Plaintiff and the Class Members

         61.   Kroger’s letters to Plaintiff and members of the Class were patently deficient

because they failed to disclose the full range of information that may have been compromised in

the breach, downplayed the risk its customers and employees face as a result of the breach, and




                                                 11
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 12 of 30 PAGEID #: 12




failed to provide customers and employees with important information such as when the breach

occurred, how the breach occurred, or the number of individuals affected.

        62.    For example, the letters received by customers and/or employees state: “We learned

that the Accellion incident impacted Kroger’s files on January 23, 2021, took immediate action,

and we discontinued use of Accellion’s services and investigated the scope and impact of the

incident.” This falsely leads recipients of the letters to believe that the data breach occurred on

January 23, 2021. In reality, the breach occurred in December of 2020.

        63.    The letters also falsely imply that the decision to discontinue Accellion’s services

was timely and provided a benefit to the customers and employees affected by the breach, when

in fact, Kroger had prior knowledge Accellion’s services were deficient yet failed to act, and the

decision to discontinue Accellion’s services had absolutely no impact on the vast amounts of data

exposed.

        64.    The letters downplay the harmful effects to customers and employees of the breach

by stating, in the second sentence, that Kroger has “no indication of fraud or misuse of your

personal information as a result of this incident.” The fact that Kroger itself had not detected fraud

or misuse at the time the letter was written is meaningless; customers and employees were (and

remain) at imminent risk of identity theft and other fraud—it is common sense that such fraud or

misuse was the reason criminals obtained the data in the first place.

        65.    Furthermore, the fact that Kroger had not detected fraud or misuse does not mean

that such incidents had not already occurred—indeed, Kroger’s letters encouraged Plaintiff and

the Class Members to “[b]e vigilant for the next 12 to 24 months” and told them that if they see

suspicious or unusual activity on their accounts, not to tell Kroger, but to report it to someone

else.




                                                 12
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 13 of 30 PAGEID #: 13




Defendant Owed a Duty to Plaintiff and Class Members to Adequately Safeguard Their PII

         66.    Defendant is aware of the importance of security in maintaining personal

information (particularly medical and financial information), and the value its users place on

keeping their PII and PHI secure.

         67.    Defendant owes a duty to Plaintiff and the Class Members to maintain adequate

security and to protect the confidentiality of their personal data.

         68.    Defendant owes a further duty to its customers and employees to immediately and

accurately notify them of a breach of its systems to protect them from identity theft and other

misuse of their personal data and to take adequate measures to prevent further breaches.

The Sort of PII at Issue Here is Particularly Valuable to Hackers

         69.    Businesses that store personal information are likely to be targeted by cyber

criminals. Credit card and bank account numbers are tempting targets for hackers. However,

information such as dates of birth and Social Security numbers are even more attractive to hackers;

they are not easily destroyed and can be easily used to perpetrate identity theft and other types of

fraud.

         70.    The unauthorized disclosure of Social Security numbers can be particularly

damaging, because Social Security numbers cannot easily be replaced. In order to obtain a new

Social Security number a person must prove, among other things, that he or she continues to be

disadvantaged by the misuse. Thus, no new Social Security number can be obtained until the

damage has been done.

         71.    Furthermore, as the Social Security Administration (“SSA”) warns:

         Keep in mind that a new number probably will not solve all your problems. This is
         because other governmental agencies (such as the IRS and state motor vehicle
         agencies) and private businesses (such as banks and credit reporting companies)
         likely will have records under your old number. Along with other personal



                                                  13
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 14 of 30 PAGEID #: 14




         information, credit reporting companies use the number to identify your credit
         record. So using a new number will not guarantee you a fresh start. This is
         especially true if your other personal information, such as your name and address,
         remains the same.

         If you receive a new Social Security Number, you should not be able to use the old
         number anymore.

         For some victims of identity theft, a new number actually creates new problems. If
         the old credit information is not associated with your new number, the absence of
         any credit history under the new number may make more difficult for you to get
         credit.10

         72.      Here, the unauthorized access by the hackers left the cyber criminals with the tools

to perform the most thorough identity theft—they have obtained all the essential PII to mimic the

identity of the user. The personal data of Plaintiff and Class Members stolen in the Kroger security

breach constitutes a dream for hackers and a nightmare for Plaintiff and the Class. Plaintiff’s and

Class Members’ stolen personal data represents essentially one-stop shopping for identity thieves.

         73.      According to the Federal Trade Commission (“FTC”), identity theft wreaks havoc

on consumers’ finances, credit history, and reputation and can take time, money, and patience to

resolve.11 Identity thieves use stolen personal information for a variety of crimes, including credit

card fraud, phone or utilities fraud, and bank and finance fraud.12

         74.      More recently the FTC has released its updated publication on protecting PII for

businesses, which includes instructions on protecting PII, properly disposing of PII, understanding

network vulnerabilities, implementing policies to correct security problems, using intrusion



10
   SSA, Identity Theft and Your Social Security Number, SSA Publication No. 05-10064 (Dec. 2013), available at
http://www.ssa.gov/pubs/EN-05-10064.pdf (last visited Nov. 13, 2020).
11
   See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (2012), http://www.consumer.ftc.gov/articles/pdf-
0009-taking-charge.pdf (last visited Nov. 13, 2020).
12
   Id. The FTC defines identity theft as “a fraud committed or attempted using the identifying information of another
person without authority.” 16 CFR § 603.2. The FTC describes “identifying information” as “any name or number
that may be used, alone or in conjunction with any other information, to identify a specific person,” including, among
other things, “[n]ame, social security number, date of birth, official State or government issued driver's license or
identification number, alien registration number, government passport number, employer or taxpayer identification
number.” Id.


                                                         14
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 15 of 30 PAGEID #: 15




detection programs, monitoring data traffic, and having in place a response plan.

        75.      The FTC has, upon information and belief, brought enforcement actions against

businesses for failing to protect PII. The FTC has done this by treating a failure to employ

reasonable measures to protect against unauthorized access to PII as a violation of the FTC Act,

15 U.S.C. § 45.

        76.      General policy reasons support such an approach. A person whose personal

information has been compromised may not see any signs of identity theft for years. According to

the GAO Report:

        [L]aw enforcement officials told us that in some cases, stolen data may be held for
        up to a year or more before being used to commit identity theft. Further, once stolen
        data have been sold or posted on the Web, fraudulent use of that information may
        continue for years. As a result, studies that attempt to measure the harm resulting
        from data breaches cannot necessarily rule out all future harm.13

        77.      Companies recognize that PII is a valuable asset. Indeed, PII is a valuable

commodity. A “cyber black-market” exists in which criminals openly post stolen Social Security

numbers and other PII on a number of Internet websites. Plaintiff’s and Class Members’ personal

data that was stolen has a high value on both legitimate and black markets.

        78.      At an FTC public workshop in 2001, then-Commissioner Orson Swindle described

the value of a consumer’s personal information as follows:

        The use of third party information from public records, information aggregators and
        even competitors for marketing has become a major facilitator of our retail
        economy. Even [Federal Reserve] Chairman [Alan] Greenspan suggested here
        some time ago that it’s something on the order of the life blood, the free flow of
        information.14

        79.      Individuals rightfully place a high value not only on their PII, but also on the



13
  See http://www.gao.gov/new.items/d07737.pdf at 29 (last visited Nov. 13, 2020).
14
   FEDERAL TRADE COMMISSION, The Information Marketplace: Merging and Exchanging Consumer Data,
transcript available at http://www.ftc.gov/news-events/events-calendar/2001/03/information-marketplace-merging-
exchanging-consumer-data (last visited Nov. 13, 2020).


                                                      15
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 16 of 30 PAGEID #: 16




privacy of that data. Researchers have already begun to shed light on how much individuals value

their data privacy – and the amount is considerable.

         80.      Notably, one study on website privacy determined that U.S. consumers valued the

restriction of improper access to their personal information – the very injury at issue here – between

$11.33 and $16.58 per website. The study also determined that “[a]mong U.S. subjects, protection

against errors, improper access, and secondary use of personal information is worth US$30.49 –

44.62.”15 This study was done in 2002, almost twenty years ago. The sea-change in how pervasive

the Internet is in everyday lives since then indicates that these values—when associated with the

loss of PII to bad actors—would be exponentially higher today.

         81.      Identity thieves may commit various types of crimes such as immigration fraud,

obtaining a driver’s license or identification card in the victim’s name but with another’s picture,

and/or using the victim’s information to obtain a fraudulent tax refund or fraudulent unemployment

benefits. The United States government and privacy experts acknowledge that it may take years

for identity theft to come to light and be detected.

         82.      As noted above, the disclosure of Social Security numbers in particular poses a

significant risk. Criminals can, for example, use Social Security numbers to create false bank

accounts or file fraudulent tax returns.16 Former and current Kroger employees and customers

whose Social Security numbers have been compromised will and already have spent time

contacting various agencies, such as the Internal Revenue Service and the Social Security

Administration. They also now face a real and imminent substantial risk of identity theft and other

problems associated with the disclosure of their Social Security number and will need to monitor


15
   Hann, Hui, et al, The Value of Online Information Privacy: Evidence from the USA and Singapore, at 17. Oct.
2002, available at https://www.comp.nus.edu.sg/~ipng/research/privacy.pdf (last visited Jan. 14, 2021).
16
   When fraudulent tax returns are filed, the requirements for a legitimate taxpayer to file their tax returns with the
IRS increase, including the necessity to obtain and utilize unique PIN numbers just to be able to file a tax return.


                                                         16
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 17 of 30 PAGEID #: 17




their credit and tax filings for an indefinite duration.

        83.      Again, because the information Defendant allowed to be compromised and taken is

of such a durable and near-permanent quality, the harms to Plaintiff and the Class will continue to

grow, and Plaintiff and the Class will continue to be at substantial risk for further imminent and

future harm.

Kroger’s Post-Breach Activity was Inadequate

        84.      Personal, health, and financial information can be sold on the black-market almost

immediately. As Illinois Attorney General Lisa Madigan aptly put it, “the second somebody gets

your credit or debit card information, it can be a matter of hours or days until it’s sold on the black

market and someone’s starting to make unauthorized transactions.”17 Thus, the compromised

information could be used weeks before the receipt of any letter from Kroger and Kroger’s

proposed solutions to the potential fraud are, therefore, woefully deficient.

        85.      Immediate notice of a security breach is essential to protect people such as Plaintiff

and the Class Members. Defendant failed to provide such immediate notice, in fact taking roughly

two months to disclose to Plaintiff and the Class Members that there had been a breach, thus further

exacerbating the damages sustained by Plaintiff and the Class resulting from the breach.

        86.      Such failure to protect Plaintiff’s and the Class Members’ PII and PHI, and timely

notify of the breach, has significant ramifications. The information stolen allows criminals to

commit theft, identity theft, and other types of fraud. Moreover, because many of the data points

stolen are persistent—for example, Social Security number, name, address, and medical history—

as opposed to transitory—for example, the date of an appointment, criminals who purchase the PII



17
   Phil Rosenthal, Just assume your credit and debit card data were hacked, http://www.chicagotribune.com/
business/columnists/ct-data-breach-credit-scam-rosenthal-1001-biz-20140930-column.html#page=1 (last visited Jan.
14, 2021).


                                                      17
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 18 of 30 PAGEID #: 18




and PHI belonging to Plaintiff and the Class Members do not need to use the information to commit

fraud immediately. The PII and PHI can be used or sold for use years later.

        87.     A single person’s PHI can fetch up to $350 on the dark web. This is due, in part, to

the broad scope and comprehensive nature of the data and information, which can be used to steal

identities for illegal drug or medical purchases or to defraud insurers. Allowing hackers to steal

this type of information is particularly nefarious, as many banks or credit card providers have

substantial fraud detection systems with quick freeze or cancellation programs in place, whereas

the breadth and usability of PHI allows criminals to get away with misuse for years before

healthcare-related fraud is spotted.

        88.     Every year, victims of identity theft lose billions of dollars. And reimbursement is

only the beginning, as these victims usually spend hours and hours attempting to repair the impact

to their credit, at a minimum.

        89.     Plaintiff and the Class Members are at constant risk of imminent and future fraud,

misuse of their PII and PHI, and identity theft for many years in the future as a result of the

Defendant’s actions and the data breach. They have suffered real and tangible loss, including but

not limited to the loss in the inherent value of their PII and PHI, the loss of their time as they have

had to spend additional time monitoring accounts and activity, and additional economic loss to

mitigate the costs of injuries realized as a result of the breach.

                                 CLASS ACTION ALLEGATIONS

        90.     Plaintiff brings all claims as Class claims under Federal Rule of Civil Procedure

23. The requirements of Federal Rule of Civil Procedure 23(a), 23(b)(1), 23(b)(2), and 23(b)(3)

are met with respect to the Class defined below.

        91.     Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this action




                                                  18
      Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 19 of 30 PAGEID #: 19




as a national Class action for themselves and all members of the following Class of similarly

situated persons:

                                                 The Nationwide Class

            All Kroger employees, pharmacy customers, Little Clinic patients, money services
            customers, and other Kroger customers whose private information was entrusted to
            Kroger and was compromised in the December 2020 data breach.18

            92.       Excluded from the Class are Defendant; any entity in which Defendant has a

controlling interest, is a parent or subsidiary, or which is controlled by Defendant; and the

affiliates, legal representatives, attorneys, heirs, predecessors, successors, and assigns of

Defendant. Also excluded are the judges and court personnel in this case and any members of their

immediate families.

            93.      Plaintiff reserves the right to modify and/or amend the Class definition, including

but not limited to creating subclasses, as necessary.

            94.      Certification of Plaintiff’s claims for Class-wide treatment is appropriate because

Plaintiff can prove the elements of the claims on a Class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

            95.      All members of the proposed Class are readily ascertainable in that Kroger has

access to addresses and other contact information for all members of the Class, which can be used

to provide notice to Class Members.

            96.      Numerosity. The Class is so numerous that joinder of all members is impracticable.

The Class includes at least hundreds of thousands of individuals whose personal data was entrusted

to Kroger and compromised in the Kroger data security breach.

            97.      Commonality. There are numerous questions of law and fact common to Plaintiff


18
     Plaintiff reserves the right to amend this proposed class definition in the future.


                                                              19
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 20 of 30 PAGEID #: 20




and the Class, including the following:

       •     whether Defendant engaged in the wrongful conduct alleged in this Complaint;

       •     whether Defendant’s conduct was unlawful;

       •     whether Defendant failed to implement and maintain reasonable systems and security
             procedures and practices to protect customers’ and/or employees’ personal data;

       •     whether Defendant unreasonably delayed in notifying those affected of the security
             breach;

       •     whether Defendant owed a duty to Plaintiff and members of the Class to adequately
             protect their personal data and to provide timely and accurate notice of the Kroger
             security breach to Plaintiff and members of the Class;

       •     whether Defendant breached its duties to protect the personal data of Plaintiff and
             members of the Class by failing to provide adequate data security and failing to provide
             timely and adequate notice of the Kroger security breach to Plaintiff and the Class;

       •     whether Defendant’s conduct was negligent;

       •     whether Defendant knew or should have known that Accellion’s FTA software was
             vulnerable to attack;

       •     whether Defendant wrongfully or unlawfully failed to inform Plaintiff and members of
             the Class that it did not ensure that computers and security practices adequate to
             reasonably safeguard customers’ or employees’ financial and personal data were used
             when handling Plaintiff’s and the Class Members’ personal data;

       •     whether Defendant should have notified the public, Plaintiff, and Class Members
             immediately upon learning of the security breach;

       •     whether Plaintiff and members of the Class suffered injury, including ascertainable
             losses, as a result of Defendant’s conduct (or failure to act);

       •     whether Defendant breached its duties to Plaintiff and the Class as a bailee of PII and/or
             PHI entrusted to it and for which Defendant owed a duty to safeguard and of
             safekeeping;

       •     whether Plaintiff and members of the Class are entitled to recover damages; and

       •     whether Plaintiff and Class Members are entitled to equitable relief, including
             injunctive relief, restitution, disgorgement, and/or other equitable relief.

       98.      Typicality. Plaintiff’s claims are typical of the claims of the Class in that Plaintiff,




                                                  20
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 21 of 30 PAGEID #: 21




like all Class Members, had their personal data compromised, breached and stolen in the Kroger

security breach. Plaintiff and all Class Members were injured through Defendant’s uniform

misconduct described in this Complaint and assert the same claims for relief.

        99.     Adequacy. Plaintiff and counsel will fairly and adequately protect the interests of

the Class. Plaintiff has retained counsel who are experienced in Class action and complex

litigation. Plaintiff has no interests that are antagonistic to, or in conflict with, the interests of other

members of the Class.

        100.    Predominance. The questions of law and fact common to Class Members

predominate over any questions which may affect only individual members.

        101.    Superiority. A Class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Moreover, absent a Class action,

most Class Members would find the cost of litigating their claims prohibitively high and would

therefore have no effective remedy, so that in the absence of Class treatment, Defendant’s

violations of law inflicting substantial damages in the aggregate would go unremedied without

certification of the Class. Plaintiff and Class Members have been harmed by Defendant’s wrongful

conduct and/or action. Litigating this action as a Class action will reduce the possibility of

repetitious litigation relating to Defendant’s conduct and/or inaction. Plaintiff knows of no

difficulties that would be encountered in this litigation that would preclude its maintenance as a

Class action.

        102.    Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3), because

the above common questions of law or fact predominate over any questions affecting individual

members of the Class, and a Class action is superior to other available methods for the fair and




                                                    21
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 22 of 30 PAGEID #: 22




efficient adjudication of this controversy.

        103.      Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A), in that the

prosecution of separate actions by the individual Class Members would create a risk of inconsistent

or varying adjudications with respect to individual Class Members, which would establish

incompatible standards of conduct for Defendant. In contrast, the conduct of this action as a Class

action conserves judicial resources and the parties’ resources and protects the rights of each Class

Member.

                                    COUNT I — NEGLIGENCE

        104.      Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth here.

        105.      Kroger owed a duty to Plaintiff and Class Members to safeguard their sensitive PII

and PHI. As part of this duty, Kroger was required to retain competent third-party data transfer

companies to prevent foreseeable harm to Plaintiff and the Class Members, and therefore had a

duty to take reasonable steps to safeguard sensitive PII and PHI from unauthorized release or theft.

        106.      In other words, Kroger was required to exercise reasonable care in obtaining,

retaining, securing, safeguarding, deleting and protecting the personal, health, and financial

information in its possession from being compromised, lost, stolen, accessed, and misused by

unauthorized persons.

        107.      Kroger’s duty included, among other things, designing, maintaining, and testing its

security systems to ensure that Plaintiff’s and Class Members’ personal, health, and financial

information in its possession was adequately secured and protected.

        108.      Kroger further owed a duty to Plaintiff and Class Members to implement processes

that would detect a breach of its security system in a timely manner and to timely act upon warnings




                                                   22
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 23 of 30 PAGEID #: 23




and alerts.

        109.   There is a very close connection between Kroger’s failure to follow reasonable

security standards to protect the personal data in its possession and the injury to Plaintiff and the

Class. When individuals have their personal information stolen, they are at substantial risk for

imminent identity theft, and need to take steps to protect themselves, including, for example,

buying credit monitoring services and purchasing or obtaining credit reports to protect themselves

from identity theft.

        110.   If Kroger had taken reasonable security measures, data thieves would not have been

able to take the personal information of Plaintiff and the Class Members. The policy of preventing

future harm weighs in favor of finding a special relationship between Kroger and Plaintiff and the

Class. If companies are not held accountable for failing to take reasonable security measures to

protect personal data in their possession, they will not take the steps that are necessary to protect

against future security breaches.

        111.   Kroger breached its duties by the conduct alleged in the Complaint by, including

without limitation, failing to protect the personal, health, and financial information in its

possession; failing to maintain adequate computer systems and data security practices to safeguard

the personal, health, and financial information in its possession; failing to utilize adequate,

updated, and secure software and related systems to protect the personal, health and financial

information in its possession; failing to disclose the material fact that its computer systems and

data security practices were inadequate to safeguard the personal, health, and financial data from

theft; and failing to disclose in a timely and accurate manner to Plaintiff and members of the Class

the material fact of the data breach.

        112.   As a direct and proximate result of Kroger’s failure to exercise reasonable care and




                                                 23
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 24 of 30 PAGEID #: 24




use commercially reasonable security measures, the personal data of Kroger’s employees and

customers was accessed by ill-intentioned criminals who could and will use the information to

commit identity or financial fraud. Plaintiff and the Class face the imminent, certainly impending

and substantially heightened risk of identity theft, fraud and further misuse of their personal data.

        113.      As a proximate result of this conduct, Plaintiff and the other Class Members

suffered damage after the unauthorized data release and will continue to suffer damages in an

amount to be proven at trial. Furthermore, Plaintiff and the Class have suffered emotional distress

as a result of the breach and have lost time and/or money as a result of past and continued efforts

to protect their PII and prevent the unauthorized use of their PII.

                          COUNT II — NEGLIGENT ENTRUSTMENT

        114.      Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth here.

        115.      Kroger owed a duty to Plaintiff and the Class to adequately safeguard the PII and

PHI that it required its employees and customers to provide. Part and parcel with this duty was the

duty to only entrust that data to third-party vendors with adequate and reasonable security

measures and systems in place to prevent the unauthorized disclosure of such data.

        116.      Kroger breached this duty by entrusting Accellion with the sensitive PII and PHI

of its employees’ and customers’ when, as described throughout the Complaint, it knew or should

have known that Accellion and Accellion’s legacy FTA software was incompetent at preventing

such unauthorized disclosure.

        117.      As a direct and proximate result of Kroger’s failure to exercise reasonable care in

whom it entrusted its employees’ and customers’ sensitive PII and PHI to, the personal data of

Kroger’s employees and customers was accessed by ill-intentioned criminals who could and will




                                                    24
     Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 25 of 30 PAGEID #: 25




use the information to commit identity theft or financial fraud. Plaintiff and the Class face the

imminent, certainly impending and substantially heightened risk of identity theft, fraud and further

misuse of their personal data.

        118.      As a proximate result of this conduct, Plaintiff and the other Class Members

suffered damage after the unauthorized data release and will continue to suffer damages in an

amount to be proven at trial. Furthermore, Plaintiff and the Class have suffered emotional distress

as a result of the breach and have lost time and/or money as a result of past and continued efforts

to protect their PII and prevent the unauthorized use of their PII.

                                       COUNT III — BAILMENT

        119.      Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth here.

        120.      Plaintiff and the Class delivered their personal, health, and financial information to

Kroger for the exclusive purpose of obtaining services or employment.

        121.      The PII and PHI is intangible personal property belonging to Plaintiff and the Class

Members.

        122.      In delivering their personal data to Kroger, Plaintiff and Class Members intended

and understood that Kroger would adequately safeguard their personal data, including by

exercising reasonable care in whom it provides its employees’ and customers’ PII and PHI to. For

example, The Little Clinic Privacy Policy states that Kroger will “require our business associates

to appropriately safeguard…PHI.”19

        123.      Kroger understood that it had a duty to account for, return, and/or destroy the PII

and PHI entrusted to it upon request. For example, The Little Clinic Privacy Policy states:


19
  https://www.thelittleclinic.com/content/v2/binary/document/tlc/privacy_practices-1609869210750.pdf, last
accessed 3/01/2021.


                                                       25
       Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 26 of 30 PAGEID #: 26




           You have the right to access and copy PHI about you contained in a designated
           record set for as long as we maintain the PHI. You also have the right to an
           electronic copy of that information. The designated record set usually will include
           prescription. [sic] Treatment, and/or billing records. To inspect or copy the
           designated record set or to receive an electronic copy of PHI about you, you must
           send a written request.
           …
           You have the right to receive an accounting of the disclosures we have made of PHI
           about you after April 14, 2003 for most purposes other than treatment,
           payment, or health care operations.20

           124.   Kroger accepted possession of Plaintiff’s and Class Members’ personal data for the

purpose of providing employment and/or services to Plaintiff and Class Members.

           125.   A bailment (or deposit) was established for the mutual benefit of the parties.

           126.   During the bailment (or deposit), Kroger owed a duty to Plaintiff and Class

Members to exercise reasonable care, diligence, and prudence in protecting their personal data as

well as a duty to safeguard personal information properly and maintain reasonable security

procedures and practices to protect such information. Kroger breached this duty when it entrusted

its employees’ and customers’ sensitive PII and PHI to Accellion through the use of Accellion’s

outdated legacy FTA software, which Kroger knew or should have known was incapable of

providing reasonable security to Kroger’s data.

           127.   Kroger breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiff’s and Class Members’ personal, health, and financial information,

resulting in the unlawful and unauthorized access to and misuse of Plaintiff’s and Class Members’

personal, health, and financial information.

           128.   As a proximate result of this conduct, Plaintiff and the other Class Members

suffered and will continue to suffer damages in an amount to be proven at trial.




20
     Id.


                                                   26
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 27 of 30 PAGEID #: 27




                       COUNT IV — BREACH OF IMPLIED CONTRACT

        129.      Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth here.

        130.      Plaintiff and the Class delivered their personal, health, and financial information to

Kroger as part of the process of obtaining employment or services provided by Kroger.

        131.      Plaintiff and members of the Class entered into implied contracts with Kroger under

which Kroger agreed to safeguard and protect such information and to timely and accurately notify

Plaintiff and Class Members that their data had been breached and compromised.

        132.      In providing such data, Plaintiff and the other members of the Class entered into an

implied contract with Kroger whereby Kroger became obligated to reasonably safeguard Plaintiff’s

and the other Class Members’ sensitive, non-public information.

        133.      In delivering their personal data to Kroger, Plaintiff and Class Members intended

and understood that Kroger would adequately safeguard their personal data.

        134.      Plaintiff and the Class Members would not have entrusted their private and

confidential financial, health, and personal information to Kroger in the absence of such an implied

contract.

        135.      Kroger accepted possession of Plaintiff’s and Class Members’ personal data for the

purpose of providing services or employment to Plaintiff and Class Members.

        136.      Had Kroger disclosed to Plaintiff and members of the Class that it would entrust

such data to incompetent third-party vendors that did not have adequate computer systems and

security practices to secure sensitive data, Plaintiff and members of the Class would not have

provided their PII and PHI to Kroger.

        137.      Kroger recognized that its employees’ and customers’ personal data is highly




                                                   27
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 28 of 30 PAGEID #: 28




sensitive and must be protected, and that this protection was of material importance as part of the

bargain to Plaintiff and members of the Class.

        138.    Plaintiff and members of the Class fully performed their obligations under the

implied contracts with Kroger.

        139.    Kroger breached the implied contract with Plaintiff and the other members of the

Class by failing to take reasonable measures to safeguard their data and instead entrusting such

data to Accellion through Accellion’s outdated and vulnerable legacy FTA software.

        140.    As a proximate result of Defendant’s conduct, Plaintiff and the other Class

Members suffered and will continue to suffer damages in an amount to be proven at trial.

                            COUNT V — UNJUST ENRICHMENT

        141.    Plaintiff incorporates by reference all other allegations in the Complaint as if fully

set forth herein.

        142.    Plaintiff and Class Members conferred a monetary benefit on Kroger in the form of

monies or fees paid for services from Kroger. Kroger had knowledge of this benefit when it

accepted the money from Plaintiff and the Class Members.

        143.    The monies or fees paid by the Plaintiff and Class Members were supposed to be

used by Kroger, in part, to pay for the administrative and other costs of providing reasonable data

security and protection to Plaintiff and Class Members.

        144.    Kroger failed to provide reasonable security, safeguards, and protections to the

personal data of Plaintiff and Class Members, instead entrusting such data to Accellion through

Accellion’s outdated and vulnerable legacy FTA software, and as a result Plaintiff and the Class

overpaid Kroger as part of the services they purchased.

        145.    Kroger failed to disclose to Plaintiff and members of the Class that Accellion’s




                                                 28
   Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 29 of 30 PAGEID #: 29




practices and software and systems (which Kroger chose to utilize) were inadequate to safeguard

Plaintiff’s and the Class Members PII and PHI against theft.

          146.   Under principles of equity and good conscience, Kroger should not be permitted to

retain the money belonging to Plaintiff and Class Members because Kroger failed to provide

adequate safeguards and security measures to protect Plaintiff’s and Class Members’ personal,

health, and financial information that they paid for but did not receive.

          147.   Kroger wrongfully accepted and retained these benefits to the detriment of Plaintiff

and Class Members.

          148.   Kroger’s enrichment at the expense of Plaintiff and Class Members is and was

unjust.

          149.   As a result of Kroger’s wrongful conduct, as alleged above, Plaintiff and the Class

Members are entitled to restitution and disgorgement of all profits, benefits, and other

compensation obtained by Kroger, plus attorneys’ fees, costs, and interest thereon.

                                       RELIEF REQUESTED

Plaintiff, individually and on behalf of the proposed Class, requests that the Court:

          1. Certify this case as a Class action on behalf of the Class defined above, appoint Plaintiff
             as Class representative, and appoint the undersigned counsel as Class counsel;

          2. Award declaratory, injunctive and other equitable relief as is necessary to protect the
             interests of Plaintiff and other Class Members;

          3. Award restitution and damages to Plaintiff and Class Members in an amount to be
             determined at trial;

          4. Award Plaintiff and Class Members their reasonable litigation expenses and attorneys’
             fees to the extent allowed by law;

          5. Award Plaintiff and Class Members pre- and post-judgment interest, to the extent
             allowable; and

          6. Award such other and further relief as equity and justice may require.



                                                   29
Case: 1:21-cv-00226-DRC Doc #: 1 Filed: 04/01/21 Page: 30 of 30 PAGEID #: 30




                             DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury of any and all issues in this action so triable of right.

                                           Respectfully submitted,

                                           /s/ Terence R. Coates
                                           Terence R. Coates (0085579)
                                           Zachary C. Schaengold (0090953)
                                           MARKOVITS, STOCK & DEMARCO, LLC
                                           3825 Edwards Road, Suite 650
                                           Cincinnati, OH 45209
                                           Phone: (513) 651-3700
                                           Fax: (513) 665-0219
                                           tcoates@msdlegal.com
                                           zschaengold@msdlegal.com


                                           CHESTNUT CAMBRONNE PA

                                           Bryan L. Bleichner (MN #326689)
                                           100 Washington Ave. So. Suite 1700
                                           Minneapolis, MN 55401
                                           Telephone: (612) 339-7300
                                           bbleichner@chestnutcambronne.com

                                           Counsel for Plaintiff and the Class




                                             30
